DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant Elects Group I claims without traverse
Group I (Claims 1-16) claims are elected (without traverse), are pending, and have been examined.
Group II (Claims 17-20) are non-elected (canceled) without traverse.
This action is in reply to the papers filed on 07/09/2020 (originally filed papers) and 08/31/2022 (Response to Election / Restriction). 
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Amendment
The present Office Action is based upon the original patent application filed on 07/09/2020 as modified by the amendment filed on 08/31/2022 (Response to Election / Restriction).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-16 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for implementing a generalized metric for machine learning model evaluation for unsupervised classification.
Claim 1 recites [a]  method comprising: for each unsupervised machine learning model of one or more unsupervised machine learning models: generating a first set of synthetic inputs for the unsupervised machine learning model of the one or more unsupervised machine learning models; providing the first set of synthetic inputs to the unsupervised machine learning model trained to output a prediction for each input of the first set of synthetic inputs, wherein the prediction indicates whether the input is of a first class of a plurality of classes; identifying, based on an output of the unsupervised machine learning model, a second set of synthetic inputs predicted to be of the first class; determining, based on a set of expected normal inputs for the unsupervised machine learning model and the second set of synthetic inputs, an accuracy score for the unsupervised machine learning model; and providing the accuracy score for display to a requestor.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 


Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-9 recite a method and, therefore, are directed to the statutory class of a process. Claims 10-16 recite a system/apparatus and, therefore, are directed to the statutory class of machine.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method comprising: for each unsupervised machine learning model of one or more unsupervised machine learning models: 

No additional elements are positively claimed.
generating a first set of synthetic inputs for the unsupervised machine learning model of the one or more unsupervised machine learning models;
This limitation includes the step(s) of: generating a first set of synthetic inputs for the unsupervised machine learning model of the one or more unsupervised machine learning models. 
No additional elements are positively claimed.
This limitation is directed to generating inputs (e.g., generating an input data set) in order to implement implementing a generalized metric for machine learning model evaluation for unsupervised classification which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.
providing the first set of synthetic inputs to the unsupervised machine learning model trained to output a prediction for each input of the first set of synthetic inputs, wherein the prediction indicates whether the input is of a first class of a plurality of classes;
This limitation includes the step(s) of: providing the first set of synthetic inputs to the unsupervised machine learning model trained to output a prediction for each input of the first set of synthetic inputs, wherein the prediction indicates whether the input is of a first class of a plurality of classes. 
No additional elements are positively claimed.
This limitation is directed to communicating known information in order to implement implementing a generalized metric for machine learning model evaluation for unsupervised classification which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.
identifying, based on an output of the unsupervised machine learning model, a second set of synthetic inputs predicted to be of the first class;
This limitation includes the step(s) of: identifying, based on an output of the unsupervised machine learning model, a second set of synthetic inputs predicted to be of the first class. 
No additional elements are positively claimed.
This limitation is directed to making organizing information in order to implement implementing a generalized metric for machine learning model evaluation for unsupervised classification which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.
determining, based on a set of expected normal inputs for the unsupervised machine learning model and the second set of synthetic inputs, an accuracy score for the unsupervised machine learning model; and
This limitation includes the step(s) of: determining, based on a set of expected normal inputs for the unsupervised machine learning model and the second set of synthetic inputs, an accuracy score for the unsupervised machine learning model. 
No additional elements are positively claimed.
This limitation is directed to making determinations (e.g., determining a score) in order to implement implementing a generalized metric for machine learning model evaluation for unsupervised classification which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.
providing the accuracy score for display to a requestor.
This limitation includes the step(s) of: providing the accuracy score for display to a requestor. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., displaying the score) in order to implement implementing a generalized metric for machine learning model evaluation for unsupervised classification which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed. The claim does not claim a display or interface, instead, all that is positively claimed is just the concept of displaying a score.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. There are NO additional elements which are positively claimed. Thus, the Office must assume that the method claim is merely reciting a series of mental steps which can be performed without need of any computer system. There is no technological problem that the claimed invention solves. Therefore, these claims are directed to an abstract idea. 
The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing and outputting data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components. Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to monitor and display data. 
Independent system claim 10 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-9 and 11-16 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims generating inputs, providing inputs to a model, organizing information (e.g., identifying inputs predicted to be of the first class), determining a score, and providing the score for display. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Regarding the system claims, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing a generalized metric for machine learning model evaluation for unsupervised classification. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections – No Prior-art Rejection
Claims 1-16 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.


Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
San Miguel et al. 2021/0105613 [0044 - score for the unsupervised machine learning algorithms] Each machine learning algorithm of each of the two distinct approaches is evaluated for accuracy based on its F-score for the supervised machine learning algorithms and its distance score for the unsupervised machine learning algorithms. In addition to accuracy, evaluation is based speed, amount of data collected, and resources utilized on the mobile devices.
Puri et al. 2021/0073671 [0086 - the machine learning model 604 can analyze the combined synthetic training sample 602 and predict that the combined synthetic training sample corresponds to a first class and/or determine a probability (e.g., a probability of 0.7) that the synthetic training sample corresponds to the first class] For example, the machine learning model 604 can analyze the combined synthetic training sample 602 and predict that the combined synthetic training sample corresponds to a first class and/or determine a probability (e.g., a probability of 0.7) that the synthetic training sample corresponds to the first class. Similarly, the machine learning model can generate a prediction or probability (e.g., a probability of 0.3) that the synthetic training sample corresponds to the second class. The digital synthetic data system 106 can then compare the prediction/probability to the ground truth label (e.g., the ground truth label 0.6 and/or 0.4 from FIG. 5) using a loss function. The machine learning model can then modify parameters of the machine learning model 604 to reduce or minimize the loss.
Harvill et al. 2020/0050965 [0023] Thus, some embodiments provide a computer-implemented method of performing machine vision prediction of digital images using synthetically generated training assets comprises digitally capturing a plurality of assets; configuring each of the assets in the plurality of assets with a plurality of asset attributes; under computer program control, selecting a plurality of different combinations of parameters from among the plurality of asset attributes, and creating a plurality of sets of different synthetic dataset parameters; using computer graphics software, and example parameter values from among the synthetic dataset parameters, creating a synthetic dataset[MF1] by compiling from a plurality of example images and metadata; configuring a plurality of machine learning trials and executing the trials to train a machine vision model, resulting in creating and storing a trained machine vision model; executing a validation of the trained machine vision model; and inferring a prediction using the trained machine vision model. Trained models are scored against success criteria and re-trained using pseudo-random sampling of different parameters clustered around failure points. As a result, machine vision models may be trained with high accuracy using large datasets of synthesized digital images that are richly parameterized, rather than human captured digital images.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682



Claim 1. (Original) A method comprising: for each unsupervised machine learning model of one or more unsupervised machine learning models: 
generating a first set of synthetic inputs for the unsupervised machine learning model of the one or more unsupervised machine learning models; 
providing the first set of synthetic inputs to the unsupervised machine learning model trained to output a prediction for each input of the first set of synthetic inputs, wherein the prediction indicates whether the input is of a first class of a plurality of classes; 
identifying, based on an output of the unsupervised machine learning model, a second set of synthetic inputs predicted to be of the first class; 
determining, based on a set of expected normal inputs for the unsupervised machine learning model and the second set of synthetic inputs, an accuracy score for the unsupervised machine learning model; and 
providing the accuracy score for display to a requestor.

Claim 2. (Original) The method of claim 1, wherein determining the accuracy score comprises: determining, based on the set of expected normal inputs and the second set of synthetic inputs, an area of overlap between the set of expected normal inputs and the second set of synthetic inputs.

Claim 3. (Original) The method of claim 2, wherein determining the accuracy score comprises: determining, based on the set of expected normal inputs and the second set of synthetic inputs, an area of union between the set of expected normal inputs and the second set of synthetic inputs.

Claim 4. (Original) The method of claim 3, wherein determining the accuracy score comprises: determining a number of unique common inputs between the set of expected normal inputs and the second set of synthetic inputs; and determining a total number of unique common inputs between the set of expected normal inputs and the second set of synthetic inputs.

Claim 5. (Original) The method of claim 1, wherein the second set of synthetic inputs are a subset of the first set of synthetic inputs.

Claim 6. (Currently Amended) The method of claim 1, further comprising: selecting, based on the corresponding accuracy scores of the one or more unsupervised machine learning models, a first unsupervised machine learning model of the one or more unsupervised machine learning models for deployment into a production environment.

Claim 7. (Currently Amended) The method of claim 6, wherein the accuracy score of the first unsupervised machine learning model is greater than the corresponding accuracy scores of other unsupervised machine learning models of the one or more unsupervised machine learning models.

Claim 8. (Original) The method of claim 1, wherein the expected set of normal inputs are received from the requestor.

Claim 9. (Original) The method of claim 1, wherein the one or more unsupervised machine learning models are received from the requestor.

Claim 10. (Original) A processing system, comprising: 
a memory comprising computer-executable instructions; 
a processor configured to execute the computer-executable instructions and cause the processing system to: 
for each unsupervised machine learning model of one or more unsupervised machine learning models: 
generate a first set of synthetic inputs for the unsupervised machine learning model of the one or more unsupervised machine learning models; 
provide the first set of synthetic inputs to the unsupervised machine learning model trained to output a prediction for each input of the first set of synthetic inputs, 
wherein the prediction indicates whether the input is of a first class of a plurality of classes; 
identify, based on an output of the unsupervised machine learning model, a second set of synthetic inputs predicted to be of the first class; 
determine, based on a set of expected normal inputs for the unsupervised machine learning model and the second set of synthetic inputs, an accuracy score for the unsupervised machine learning model; and 
provide the accuracy score for display to a requestor.

Claim 11. (Original) The processing system of claim 10, wherein to determine the accuracy score comprises: determine, based on the set of expected normal inputs and the second set of synthetic inputs, an area of overlap between the set of expected normal inputs and the second set of synthetic inputs.

Claim 12. (Original) The processing system of claim 11, wherein to determine the accuracy score comprises: determine, based on the set of expected normal inputs and the second set of synthetic inputs, an area of union between the set of expected normal inputs and the second set of synthetic inputs.

Claim 13. (Original) The processing system of claim 12, wherein to determine the accuracy score comprises: determine a number of unique common inputs between the set of expected normal inputs and the second set of synthetic inputs; and determine a total number of unique common inputs between the set of expected normal inputs and the second set of synthetic inputs.

Claim 14. (Original) The processing system of claim 11, wherein the second set of synthetic inputs are a subset of the first set of synthetic inputs.

Claim 15. (Currently Amended) The processing system of claim 11, wherein the processor is further configured to cause the processing system to: select, based on the corresponding accuracy scores of the one or more unsupervised machine learning models, a first unsupervised machine learning model of the one or more unsupervised machine learning models for deployment into a production environment.

Claim 16. (Currently Amended) The processing system of claim 15, wherein the accuracy score of the first unsupervised machine learning model is greater than the corresponding accuracy scores of other unsupervised machine learning models of the one or more unsupervised machine learning models.